DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bera et al., US Patent No. 9954088.
	Regarding claim 1, Bera et al., discloses a  Semiconductor Device Fabrication with features of the claimed invention including a method of fabricating a semiconductor device comprising: applying to a substrate a first two-dimensional layer; and applying to the first two-dimensional layer a second two-dimensional layer, that  form a bi- layer element, with  an axis, wherein there is an initial electrical resistance across the bi-layer element along the axis, and wherein a first change to the substrate results in a second change to the bi-layer element such that the initial electrical resistance is replaced by a lower electrical resistance (see, for example claim 1).  Bera et al., does not explicitly recite the application of the semiconductor device as an antenna.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to use the device for any desired application such as an antenna. Because there is no restriction for applying Bera et al’s device for any related application.  Moreover, the gist of the invention is a method, and not a device.  The use of the final product for an application does not substantially contribute to the step of forming the substrate.  
	Regarding claims 2-3, the layers are applied by deposition (see, for example, col. 1, lines 63-65).
	Regarding claim 9, a change to the substrate is cause by one the claimed mentioned parameter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 1-5, 7-13, 15-18 and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10801827. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same invention with same,  similar or obvious limitations.
	Regarding claims 1, and 11, claim 10 of the  patented case shows all limitations of these claims plus more.  Claims 1 and 12 are also are obvious over claim 1, and 11, of the patented case, as the provision of antenna is only the aspect of an intended use for a method claim.  
	Claims 2-5 are identical to their corresponding claims in the patented case.
	Claims 7-10 are identical to claims 6-9, respectively of the patented case.
	Claim  13 is identical to claim 13, of the patented case.
	Claim  15 is identical to claim 14, of the patented case.
	Claim  16 is identical to claim 15, of the patented case.
	Claim  17 is identical to claim 16, of the patented case.
	Claim  18 is identical to claim 18, of the patented case.
	Claim  20 is identical to claim 19, of the patented case.

Claims 6, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, August 04, 2022